DETAILED ACTION
This action is responsive to the Applicant’s response filed on December 16, 2021. Claims 1-45 are pending in this proceeding. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.
 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,641,409 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.



Response to Arguments
Hadzic
	The Applicant states that claim 25, as amended, clarifies that a network traffic packet as used in the claim is not sourced from a common time reference. The Applicant further states that there is no disclosure in Hadzic of the operations performed on network traffic packets that are not sourced form a common time reference. In Hadzic the packets are specialized sync or timing packets that must originate from a common time reference (paragraph [0004] of Hadzic). 
	As set forth in paragraph [0022] of Hadzic, the Examiner determines that the switch 102 includes six ports denoted P1 through P6. Each of these ports carry timing traffic. See also paragraph [0024].  The Examiner notes that Hadzic discloses of receiving both timing packets and non-timing packets. However, it is acknowledged that only timing packets is processed (“For each timing packet that came in on the network port…the TCMC records the entry time…”). See also paragraph [0034]. 
	Thus, the Examiner finds the Applicant’s Arguments persuasive. 

Roberts
	The Applicant states that Roberts uses Precision Time Protocol (PTP) timing packets to access timing in an optical network. The Applicant states that a PTP/timing packet is always sourced from a common time reference since the PTP packets are sourced from the grandmaster clock 14. 
	The Examiner acknowledges that Roberts is directed to PTP packets and that it is sourced from a grandmaster clock. See also Figure 1 and 3A. 
	Thus, the Examiner finds the Applicant’s Arguments persuasive since the packets are sourced from a common time reference.  

Kompella and Kondapalli
	The Patent Owner states that Kondapalli discloses the use of specialized timing packets (PTP packets or Stream Registration Protocol (SRP) packets) that are sourced by a common time reference. 

The Examiner notes that in the rejection, Kondapalli was relied upon to support obviousness with respect to the timestamp information indicating the time of arrival of a packet within a network as well as inserting a tag which comprises a first subfield which comprises a type indicator to signify to other network device in the network domain that the tag includes timestamp information data. 
	As to the type of packet, Kompella, not Kondapalli, provides the basis for the type of packet used. Thus, the Examiner determines that the Applicant is attacking the references individually. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The packets of Kompella are not sourced from a common time reference. See paragraphs [0018 and 0038] which discloses that the ingress network device receives the client packet from outside the network domain. See Figure 2 which shows a line (incoming (ingress) packets [0038]) going into network 200 towards ingress Node 210-1. 
Thus, arguing against the packet of Kondapalli is not persuasive since the packet of Kompella already teaches of a packet not sourced from a common timing reference. In addition, with respect to the type of packet and the claimed type indicator, the Examiner did not propose to replace the packet type of Kompella with the packets of Kondapalli. Rather, the Examiner was showing 1) that it would have been obvious to indicate the time of arrival of a packet in the network domain and 2) it would have also been obvious to signify to other network device that the packet includes timestamp information. 
Thus, the Examiner does not find the Patent Owner’s argument’s persuasive. 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: timestamp logic unit, latency measurement unit in claim 15, 34, 36, and 39.
The Examiner notes that in col. 4, lines 12-21 of the ‘409 patent, the structure corresponding to the claimed timestamp logic unit and latency measurement unit is descried as digital logic gates or software stored in memory which is executed by the CPU. In addition the structure is also described as being integrated or embodied with the package processing logic which may be embodied by one or more ASICs. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-3, 7-9, 12, 14-16, 19, 20, 22-26, 28-30, 33, 39, 40, 42, 44 and 45 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Epps et al. US Patent Pub. 20090122805

Regarding claim 1:
A method comprising: receiving a network traffic packet at a first network device for transport within a network domain that comprises a plurality of network devices, 
As explained in paragraph [0052], a packet is received (151) by packet switching device 141 of network 140 from network 110. In addition, Epps states the  packet  is forwarded through network domain 140 and arrives at packet switching device 142. 
As shown in Figure 1A-1C, the network includes a plurality of network devices including a first network device 141. 
wherein the plurality of network devices have a common time reference, and 
As explained in paragraph [0056], each of the plurality of network devices (i.e. packet switching devices) have a common time reference “synchronization of time with other packet switching in order for the packet switches to coherently generate time values”. See also paragraph [0047] which provides further details as to the common time reference. 
wherein the first network device is at an ingress edge of the network domain for the network traffic packet, 
As shown in Figures 1A, 1B and 1C, the first network device (121, 141, 171) is at an ingress edge of the network domain for the received network traffic packet. (see also paragraph 0052 and paragraph [0056]). 
wherein the network traffic packet is not sourced from a common time reference and is  received at the first network device from outside of the network domain; 
As set forth in paragraph [0028], the ingress interface receives packets from sources external to the packet switching device. See also paragraphs [0030, 0043] and Figures 1A-1C. 
 Thus, Epps discloses that the network traffic packet is not sourced from a common time reference. 
generating, by the first network device, timestamp information indicating time of arrival of the network traffic packet within the network domain; 
As set forth in paragraph [0030], each packet switching device is configured to generate a time value. In addition, “[a] first of these packet switching devices is configured for each particular packet of a plurality of packets received from a source external to the network, to: add a current time value of said time values to said particular packet…”.  In paragraph [0033], Epps states that “the current time value added to said particular packet by the first packet switching device represents a current time of receiving said particular packet by the first packet switching device”. See also Figure 2A and paragraph [0056]
inserting into the network traffic packet a tag that comprises at least a first subfield and a second subfield,
As shown in Figure 4A, the encapsulated packet 400 includes a plurality of subfields. See also Paragraphs [0068-0069]. See also paragraphs [0031-0032] which discloses adding one or more fields to the packet for communicating information. 
 the first subfield comprising a type indicator to signify to other network devices in the network domain that the tag includes timestamp information data, and 
As disclosed in paragraphs [0031-0032], each packet includes a subfield with a classification type which identifies where or not the packet is included in the plurality of packets for which the current time is added to the packet. See also paragraphs [0048], [0057-0058]
the second subfield includes the timestamp information, wherein the timestamp information is configured to be used by each device in the network domain that receives the network traffic packet as an indication of when the network traffic packet entered the network domain; and

sending the network traffic packet from the first network device to another network device in the network domain. 
As explained in paragraph [0052], the network traffic is sent from packet switching device 141 to a second network device (packet switching device 142). See also Figures 1A-1C

Regarding claim 2:
The method of claim 1, further comprising: receiving at a second network device the network traffic packet sent from the first network device; 
As explained in paragraph [0052], the network traffic is sent from packet switching device 141 to a second network device (packet switching device 142). See also Figures 1A-1C
determining a time of arrival of the network traffic packet at the second network device; and 
As set forth in paragraph [0052], the packet, which contains the time value which corresponds to the time of receipt of the packet, is forwarded through the network and arrives at packet switching device 142 (second network device) (see figure 1B). Packet switching network latencies are determined based on the time value carried in the packet and a current time value generated within packet switching device 142.  See also Figure 1C at paragraph [0054] which discloses an intermediary network device receiving a packet a generating a current time value. See also paragraph [0060]
measuring latency of the network traffic packet within the network domain based on the time of arrival of the network traffic packet and the timestamp information contained in the tag of the network traffic packet. 
As further explained in paragraph [0056], the packet switching device is configured to make latency measurements.  See also paragraphs [0050-0052]. 

Regarding claim 3:
	The method of claim 1, further comprising: at each of the other network devices in the network domain: receiving the network traffic packet sent by the first network device; determining time of arrival of the network traffic packet; and measuring latency of the network traffic packet within the network domain based on the time of arrival of the network traffic packet and the timestamp information contained in the tag of the network traffic packet. 
As explained in paragraph [0056], “control processor with storage 252 and current time value generator 206, which is configured to generate and distribute time values (207) to components within packet switching device 200 which will make latency measurements. In one embodiment, control processor with storage 252 performs the synchronization of time with other packet switches in order for the packet switches to coherently generate time values such that packet latencies can be determined (e.g., based on a difference in current time values generated by different packet switching devices).”
See also paragraph [0058] which discloses the time of receipt of the packet and performing latency measurements. 

Regarding claim 7:
The method of claim 1, further comprising: receiving at a second network device the network traffic packet sent from the first network device; 
As explained in paragraph [0052], the network traffic is sent from packet switching device 141 to a second network device (packet switching device 142). See also Figures 1A-1C
and inserting an additional tag into the network traffic packet, the additional tag including timestamp information representing time of arrival of the network traffic packet at the second network device. 
See paragraph [0054] which discloses that each network device inserts a current time value which is based on the time of arrival at each network device. 

Regarding claim 8:
A method comprising: receiving a network traffic packet at an egress port of a first network device, 
	As set forth in paragraph [0052], a packet arrives at packet switching device 142 (first network device). See Figure 1B which shows that the network device is at the egress edge of the network 140. In addition, the output of the network device is packet 153 which is sent from the packet switching device 142 to external network 130. 
the network traffic packet not being sourced from a common time reference and having been transported within a network domain that comprises a plurality of network devices, 
As set forth in paragraph [0028], the ingress interface receives packets from sources external to the packet switching device. See also paragraphs [0030, 0043] and Figures 1A-1C (these figures show a plurality of network device (i.e. packet switching devices)). 
As explained in paragraph [0021], the term “packet” refers to packets of all types or any other units of information or data. In addition, packets may contain one or more types of information, including, but not limited to, voice, data, video, and audio information. Thus, Epps discloses that the network traffic packet is not sourced from a common time reference. 
wherein the plurality of network devices have a common time reference, and 
As explained in paragraph [0056], each of the plurality of network devices (i.e. packet switching devices) have a common time reference “synchronization of time with other packet switching in order for 
wherein the first network device is at an egress edge of the network domain for the network traffic packet; 
See Figure 1B and paragraph [0052]. 
determining a time of arrival of the network traffic packet at the first network device; 
As set forth in paragraph [0052], the packet, which contains the time value which corresponds to the time of receipt of the packet, is forwarded through the network and arrives at packet switching device 142 (first network device) (see figure 1B). Packet switching network latencies are determined based on the time value carried in the packet and a current time value generated within packet switching device 142.  See also Figure 1C at paragraph [0054] which discloses an intermediary network device receiving a packet a generating a current time value. See also paragraph [0060]
See also Figure 6, step 602 (paragraph [0077]) which discloses associating a time value with a packet upon arrival. 
extracting, by the first network device, timestamp information indicating time of arrival of the network traffic packet within the network domain, 
See paragraph [0079] which discloses that once there is more than one time value, subsequent processing can be performed to determine the latencies based on the time value—hence the time value is extracted since latency is determined. 
wherein the network traffic packet was received within the network domain at a second network device, wherein the second network device is arranged at an ingress edge of the network domain for the network traffic packet; and 
As explained in paragraph [0052], a packet is received (151) by packet switching device 141 of network 140 from network 110. In addition, Epps states the  packet  is forwarded through network 140 and arrives at packet switching device 142. 
determining a latency of the network traffic packet within the network domain by calculating an elapsed time between the timestamp information and the arrival of the network traffic packet at the egress port of the first network device. 
As further explained in paragraph [0056], the packet switching device is configured to make latency measurements.  See also paragraphs [0050-0052]. See also paragraph [0047] which discloses that packet latencies are determined based on the difference between the current time values generated by different packet switching devices. 

Regarding claim 9:
The method of claim 8, wherein extracting the timestamp information comprises extracting at least a first subfield and a second subfield, the first subfield comprising a type indicator signifying that the second subfield includes the timestamp information. 
As disclosed in paragraphs 0031-0032, each packet includes a subfield with a classification type which identifies where or not the packet is included in the plurality of packets for which the current time is added to the packet. See also paragraphs [0048], [0057-0058]
As explained in paragraphs [0068-0069], the subfields indicate both a time stamp value in subfield 412. As set forth in paragraph [0030], each packet switching device is configured to generate a time value.

Regarding claim 12:
The method of claim 8, wherein extracting the timestamp information comprises extracting timestamp information for each of the plurality of network devices that the network traffic packet traversed travelling from the second network device to the first network device. 
See paragraph [0079] which discloses that once there is more than one time value, subsequent processing can be performed to determine the latencies based on the time value—hence the time value is extracted since latency is determined. 

Regarding claim 14:
The method of claim 8, wherein extracting the timestamp information comprises extracting the timestamp information from an Open Systems Interconnection model Layer 2 portion of the network traffic packet. 
As disclosed in paragraph [0059], the timing packet is placed in a Layer 2 portion of the packet. See also Figure 4A which shows “Internal Packet Information” 310 which includes sub-field 412 (One or more Time Values).  The internal packet information is sperate form the 420 field which includes the SHIM Header. As set forth in paragraph [0032], the Shim header portion does not include an IP or Layer-2 packet header—hence the other portion (such as described in paragraph [0059] is placed in the Layer-2 portion of the packet. 

Regarding claim 15:
An apparatus comprising: a plurality of ports each configured to receive and send network traffic packets in a network domain, 
See paragraph [0046] and Figure 1A, which shows a plurality of ports each configured to send and receive network traffic packets within the network domain. 
wherein at least one of the plurality of ports is an egress port at an egress edge of the network domain, and wherein the traffic packets are not sourced from a common time reference; 
As set forth in paragraph [0052], a packet arrives at packet switching device 142 (first network device). See Figure 1B which shows that the network device is at the egress edge of the network 140. In addition, the output of the network device is packet 153 which is sent from the packet switching device 142 to external network 130.
As set forth in paragraph [0028], the ingress interface receives packets from sources external to the packet switching device. See also paragraphs [0030, 0043] and Figures 1A-1C. 
 Thus, Epps discloses that the network traffic packet is not sourced from a common time reference. 
a timestamp logic unit configured to extract timestamp information indicating time of arrival of the network traffic packet at the network domain, 
As set forth in paragraph [0052], the packet, which contains the time value which corresponds to the time of receipt of the packet, is forwarded through the network and arrives at packet switching device 142 (second network device) (see figure 1B). Packet switching network latencies are determined based on the time value carried in the packet and a current time value generated within packet switching device 142.  See also Figure 1C at paragraph [0054] which discloses an intermediary network device receiving a packet a generating a current time value. See also paragraph [0060]
wherein the timestamp information is generated at a network device arranged at an ingress edge of the network domain for the network traffic packet; and 
As explained in paragraph [0052], a packet is received (151) by packet switching device 141 of network 140 from network 110. In addition, Epps states the  packet  is forwarded through network 140 and arrives at packet switching device 142. 
a latency measurement unit configured to determine a time of arrival of the network traffic packet at the egress port and determine an elapsed time between the arrival of the network traffic packet at the network domain and the arrival of the network traffic packet at the egress port. 
As further explained in paragraph [0056], the packet switching device is configured to make latency measurements.  See also paragraphs [0050-0052]. See also paragraph [0047] which discloses that packet latencies are determined based on the difference between the current time values generated by different packet switching devices. 

Regarding claim 16:
The apparatus of claim 15, wherein the timestamp logic unit is configured to extract at least a first subfield and a second subfield, the first subfield comprising a type indicator signifying that the second subfield includes the timestamp information. 
As disclosed in paragraphs 0031-0032, each packet includes a subfield with a classification type which identifies where or not the packet is included in the plurality of packets for which the current time is added to the packet. See also paragraphs [0048], [0057-0058]
As explained in paragraphs [0068-0069], the subfields indicate both a time stamp value in subfield 412. As set forth in paragraph [0030], each packet switching device is configured to generate a time value.

Regarding claim 19:
The apparatus of claim 15, wherein the latency measurement unit is configured to determine the elapsed time from the time of arrival of the network traffic packet at the egress port and the timestamp information. 
As further explained in paragraph [0056], the packet switching device is configured to make latency measurements.  See also paragraphs [0050-0052]. See also paragraph [0047] which discloses that packet latencies are determined based on the difference between the current time values generated by different packet switching devices. 

Regarding claim 20:
The apparatus of claim 15, wherein the timestamp logic unit is configured to timestamp information from an Open Systems Interconnection model Layer 2 portion of the network traffic packet. 
As disclosed in paragraph [0059], the timing packet is placed in a Layer 2 portion of the packet. See also Figure 4A which shows “Internal Packet Information” 310 which includes sub-field 412 (One or more Time Values).  The internal packet information is sperate form the 420 

Regarding claim 22:
The apparatus of claim 15, wherein the timestamp logic unit is configured to extract the timestamp information by extracting the timestamp information from an Open Systems Interconnection model Layer 2 portion of the network traffic packet. 
As disclosed in paragraph [0059], the timing packet is placed in a Layer 2 portion of the packet. See also Figure 4A which shows “Internal Packet Information” 310 which includes sub-field 412 (One or more Time Values).  The internal packet information is sperate form the 420 field which includes the SHIM Header. As set forth in paragraph [0032], the Shim header portion does not include an IP or Layer-2 packet header—hence the other portion (such as described in paragraph [0059] is placed in the Layer-2 portion of the packet. 

Regarding claim 23:
The method of claim 1, wherein generating the timestamp information indicating time of arrival of the network traffic packet within the network domain comprises determining a time of arrival at the first network device. 
As further explained in paragraph [0056], the packet switching device is configured to make latency measurements.  See also paragraphs [0050-0052]. See also paragraph [0047] which discloses that packet latencies are determined based on the difference between the current time values generated by different packet switching devices. 

Regarding claim 24:
The method of claim 1, wherein inserting into the network traffic packet the tag comprises inserting the tag in an Open Systems Interconnection model Layer 2 portion of the network traffic packet. 
As disclosed in paragraph [0059], the timing packet is placed in a Layer 2 portion of the packet. See also Figure 4A which shows “Internal Packet Information” 310 which includes sub-field 412 (One or more Time Values).  The internal packet information is sperate form the 420 field which includes the SHIM Header. As set forth in paragraph [0032], the Shim header portion does not include an IP or Layer-2 packet header—hence the other portion (such as described in paragraph [0059] is placed in the Layer-2 portion of the packet. 

Regarding claim 25:
A method, comprising: capturing, at a first network device that is configured to forward network traffic packets,  a network traffic packet for transport within a network domain that comprises a plurality of network devices, 
As explained in paragraph [0052] “[a] packet is received (151) by packet switching device 141 (with latency instrumentation) of network 140 from network 110 (e.g., from a packet switching device, computer, server, etc. from within network 110)”. 
In addition, Epps states “the instrumented packet [] is forwarded through network 140 and arrives at packet switching device 142”. 
Thus, a first network device 141) captures a network traffic packet (151) and forwards the packet within a network domain (140) that comprises a plurality of network device (142).  See also Figure 1A which shows a plurality of network devices (i.e. a plurality of packet switching devices within the network). 
wherein the first network device is at an ingress edge of the network domain for the network traffic packet, and wherein the network traffic packet is not sourced from a common time reference and is transported to the first network device from outside of the network domain; 

As set forth in paragraph [0028], the ingress interface receives packets from sources external to the packet switching device. See also paragraphs [0030, 0043] and Figures 1A-1C. 
As explained in paragraph [0021], the term “packet” refers to packets of all types or any other units of information or data. In addition, packets may contain one or more types of information, including, but not limited to, voice, data, video, and audio information. Thus, Epps discloses that the network traffic packet is not sourced from a common time reference. 
generating, by the first network device, timestamp information indicating time of capture of the network traffic packet at the first network device, and 
	As set forth in paragraph [0030], each packet switching device is configured to generate a time value. In addition, “[a] first of these packet switching devices is configured for each particular packet of a plurality of packets received from a source external to the network, to: add a current time value of said time values to said particular packet…”.  In paragraph [0033], Epps states that “the current time value added to said particular packet by the first packet switching device represents a current time of receiving said particular packet by the first packet switching device”. See also Figure 2A and paragraph [0056]
including in the network traffic packet a tag that comprises at least a first subfield and a second subfield, 
As shown in Figure 4A, the encapsulated packet 400 includes a plurality of subfields. See also Paragraphs [0068-0069]
where the first and second subfields are used to identify a packet type and indicate a timestamp value; and 
As explained in paragraphs [0068-0069], the subfields indicate both a time stamp value in subfield 412 and a packet type (413). See paragraphs [0032, 0048 and 0058] which discusses different packet types. 
sending the network traffic packet from the first network device to a second network device. 
As explained in paragraph [0052], the network traffic is sent from packet switching device 141 to a second network device (packet switching device 142). See also Figures 1A-1C

Regarding claim 26:
The method of claim 25, wherein the tag further comprises a third subfield, wherein the third subfield is also used to identify a packet type.  
See Figure 4A which shows a third subfield”. See also paragraph [0068]

Regarding claim 28:
The method of claim 25, wherein the network traffic packet containing the tag is formatted such that it can be processed by a second network device using the same processing logic as a non- tagged network traffic packet.  
Epps discloses that all packets use the same processing logic including those with or without the classification tag. See paragraph [0029 and 0032] and paragraph [0022] which discloses the processing logic. 

Regarding claim 29:
The method of claim 25, further comprising: capturing the network traffic packet at the second network device; determining time of capture of the network traffic packet at the second network device; and measuring latency of the network traffic packet within the network domain based on the time of capture of the network traffic packet at the second network device and the timestamp information included in the tag of the network traffic packet.  
As further explained in paragraph [0056], the packet switching device is configured to make latency measurements.  See also paragraphs [0050-0052]. See also paragraph [0047] which discloses that 

Regarding claim 30:
The method of claim 25, wherein the tag includes multiple timestamp subfields.  
See Figure 4A which shows “one or more time values”. See also paragraph [0068]

Regarding claim 33:
The method of claim 25, wherein the tag containing the timestamp information is placed in an Open Systems Interconnection model Layer 2 portion of the network traffic packet.  
As disclosed in paragraph [0059], the timing packet is placed in a Layer 2 portion of the packet. See also Figure 4A which shows “Internal Packet Information” 310 which includes sub-field 412 (One or more Time Values).  The internal packet information is sperate form the 420 field which includes the SHIM Header. As set forth in paragraph [0032], the Shim header portion does not include an IP or Layer-2 packet header—hence the other portion (such as described in paragraph [0059] is placed in the Layer-2 portion of the packet. 

Regarding claim 39:
An apparatus comprising: a plurality of ports, each port configured to receive and send network traffic packets in a network domain, wherein at least one of the plurality of ports is an ingress port at an edge of the network domain, wherein the network traffic packets are not sourced from a common time reference; 
Epps discloses an apparatus (packet switching device) comprising a plurality of ports (see inputs/outs via line cards 201-202 which include ingress and egress interfaces). See also paragraph [0056]. 
As set forth in paragraph [0028], the ingress interface receives packets from sources external to the packet switching device. See also paragraphs [0030, 0043] and Figures 1A-1C. 
 Thus, Epps discloses that the network traffic packet is not sourced from a common time reference. 
a timestamp logic unit configured to insert a first timestamp information indicating time of arrival of a received network traffic packet at the network domain from outside the network domain, wherein the first timestamp information is generated with reference to the ingress port at the edge of the network domain to enable latency measurements based on the first timestamp information; and  
As set forth in paragraph [0030], each packet switching device is configured to generate a time value. In addition, “[a] first of these packet switching devices is configured for each particular packet of a plurality of packets received from a source external to the network, to: add a current time value of said time values to said particular packet…”.  In paragraph [0033], Epps states that “the current time value added to said particular packet by the first packet switching device represents a current time of receiving said particular packet by the first packet switching device”. See also Figure 2A and paragraph [0056]
As further explained in paragraph [0056], the packet switching device is configured to make latency measurements.  See also paragraphs [0050-0052]. 
and wherein the timestamp information is placed in an Open Systems Interconnection model Layer 2 portion of the received network traffic packet.  
As disclosed in paragraph [0059], the timing packet is placed in a Layer 2 portion of the packet. See also Figure 4A which shows “Internal Packet Information” 310 which includes sub-field 412 (One or more Time Values).  The internal packet information is sperate form the 420 field which includes the SHIM Header. As set forth in paragraph [0032], the Shim header portion does not include an IP or Layer-2 packet header—hence the other portion (such as described in paragraph [0059] is placed in the Layer-2 portion of the packet. 

Regarding claim 40:
The apparatus of claim 39, wherein the timestamp logic unit is further configured to insert a second timestamp information into the received network traffic packet.  
As explained in paragraph [0056], each of the plurality of network devices (i.e. packet switching devices) have a common time reference “synchronization of time with other packet switching in order for the packet switches to coherently generate time values”. See also Figure 4A which shows more than one timestamp information values. 

Regarding claim 42:
The apparatus of claim 40, wherein the timestamp logic unit is further configured to insert a third timestamp information into the received network traffic packet.  
As explained in paragraph [0056], each of the plurality of network devices (i.e. packet switching devices) have a common time reference “synchronization of time with other packet switching in order for the packet switches to coherently generate time values”. See also Figure 4A which shows more than one timestamp information values. 

Regarding claim 44:
The apparatus of claim 40, wherein the first and second timestamp information is used to indicate that the received network traffic packet is of a type containing timestamp information.
As disclosed in paragraphs 0031-0032, each packet includes a subfield with a classification type which identifies where or not the packet is included in the plurality of packets for which the current time is added to the packet. See also paragraphs [0048], [0057-0058]

Regarding claim 45:
	A system comprising the apparatus of claim 39, and further comprising another apparatus that receives the network traffic packet that includes the first timestamp information.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5,6,11, 13, 18, 21 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Epps in view of Alaria US Patent Pub. 2008/0019282.
Regarding claim 5:
The method of claim 1, further comprising inserting in the tag a validity bit that indicates whether or not the timestamp information is valid. 

Thus, Epps at the very least, suggests that various types of parameters are desired in order to determine that the correct time is used. 
Nonetheless, if it is considered that these parameters the time value is not the same as “validity”, the Examiner determines that it would have been obvious to insert a validity bit that indicates whether the timestamp information is valid. 
	For example, Alaria discloses that it was known to include a validity flag to indicate whether a packet is carrying a timestamp valid for synchronization. See paragraph [0035] See also Table 1 (paragraph [0047] which shows a validity bit as one of the modifiable fields. This flag can be set at each port in the network. 
	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system. In addition, as set forth above, Epps in paragraph [0072] suggest that including parameters such as accuracy of time values would have been desired. 

Regarding claim 6:
The method of claim 1, wherein inserting into the network traffic packet comprises inserting a predetermined bit pattern in the second subfield to indicate that the timestamp information of the second subfield is not valid. 
Epps, as set forth above, discloses a plurality of subfields (see figures 4a -4b). With respect to “validity bit”, Epps suggests in paragraph [0047], that the packet switching devices exchange information and negotiation the method of “time synchronization, granularity, precision, and/or other parameters to use for the instrumentation of packets”. In addition, in paragraph [0072], Epps discloses that the instruction/negotiation might include defining configuration parameters such as “resolution/precision/accuracy” of time value used. 
Thus, Epps at the very least, suggests that various types of parameters are desired in order to determine that the correct time is used. 
Nonetheless, if it is considered that these parameters the time value is not the same as “validity”, the Examiner determines that it would have been obvious to insert a validity bit that indicates whether the timestamp information is valid. 
 	For example, Alaria discloses that it was known to include a validity flag to indicate whether a packet is carrying a timestamp valid for synchronization. See paragraph [0035] See also Table 1 (paragraph [0047] which shows a Validity bit as one of the modifiable fields. This flag can be set at each port in the network. 
	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system. In addition, as set forth above, Epps in paragraph [0072] suggest that including parameters such as accuracy of time values would have been desired. 
Regarding claim 11:
The method of claim 9, wherein extracting the timestamp information comprises extracting a predetermined bit pattern in the second subfield to indicate that the timestamp information of the second subfield is not valid. 
Epps, as set forth above, discloses a plurality of subfields (see figures 4a -4b). With respect to “validity bit”, Epps suggests in paragraph [0047], that the packet switching devices exchange information and negotiation the method of “time synchronization, granularity, precision, and/or other parameters to use for the instrumentation of packets”. In addition, in paragraph [0072], Epps discloses that the instruction/negotiation might include defining configuration parameters such as “resolution/precision/accuracy” of time value used. 
Thus, Epps at the very least, suggests that various types of parameters are desired in order to determine that the correct time is used. 
Nonetheless, if it is considered that these parameters the time value is not the same as “validity”, the Examiner determines that it would have been obvious to insert a validity bit that indicates whether the timestamp information is valid. 
 	For example, Alaria discloses that it was known to include a validity flag to indicate whether a packet is carrying a timestamp valid for synchronization. See paragraph [0035] See also Table 1 (paragraph [0047] which shows a Validity bit as one of the modifiable fields. This flag can be set at each port in the network. 
	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet including the fact that the timestamp is not valid. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system. In addition, as set forth above, Epps in paragraph [0072] suggest that including parameters such as accuracy of time values would have been desired. 


Regarding claim 13:
The method of claim 8, wherein extracting the timestamp information comprises extracting a validity bit that indicates whether or not the timestamp information is valid. 
Epps, as set forth above, discloses a plurality of subfields (see figures 4a -4b). With respect to “validity bit”, Epps suggests in paragraph [0047], that the packet switching devices exchange information and negotiation the method of “time synchronization, granularity, precision, and/or other parameters to use for the instrumentation of packets”. In addition, in paragraph [0072], Epps discloses that the instruction/negotiation might include defining configuration parameters such as “resolution/precision/accuracy” of time value used. 
Thus, Epps at the very least, suggests that various types of parameters are desired in order to determine that the correct time is used. 
Nonetheless, if it is considered that these parameters the time value is not the same as “validity”, the Examiner determines that it would have been obvious to insert a validity bit that indicates whether the timestamp information is valid. 
 	For example, Alaria discloses that it was known to include a validity flag to indicate whether a packet is carrying a timestamp valid for synchronization. See paragraph [0035] See also Table 1 (paragraph [0047] which shows a Validity bit as one of the modifiable fields. This flag can be set at each port in the network. 
 	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system.

Regarding claim 18:
The apparatus of claim 16, wherein the timestamp logic unit is configured to extract the timestamp information by extracting a predetermined bit pattern in the second subfield to indicate that the timestamp information of the second subfield is not valid. 
Epps, as set forth above, discloses a plurality of subfields (see figures 4a -4b). With respect to “validity bit”, Epps suggests in paragraph [0047], that the packet switching devices exchange information and negotiation the method of “time synchronization, granularity, precision, and/or other parameters to use for the instrumentation of packets”. In addition, in paragraph [0072], Epps discloses that the instruction/negotiation might include defining configuration parameters such as “resolution/precision/accuracy” of time value used. 
Thus, Epps at the very least, suggests that various types of parameters are desired in order to determine that the correct time is used. 
Nonetheless, if it is considered that these parameters the time value is not the same as “validity”, the Examiner determines that it would have been obvious to insert a validity bit that indicates whether the timestamp information is valid. 
 	For example, Alaria discloses that it was known to include a validity flag to indicate whether a packet is carrying a timestamp valid for synchronization. See paragraph [0035] See also Table 1 (paragraph [0047] which shows a Validity bit as one of the modifiable fields. This flag can be set at each port in the network. 
	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet including the fact that the timestamp is not valid. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system.


Regarding claim 21:
The apparatus of claim 15, wherein the timestamp logic unit is configured to extract the timestamp information by extracting a validity bit that indicates whether or not the timestamp information is valid. 
Epps, as set forth above, discloses a plurality of subfields (see figures 4a -4b). With respect to “validity bit”, Epps suggests in paragraph [0047], that the packet switching devices exchange information and negotiation the method of “time synchronization, granularity, precision, and/or other parameters to use for the instrumentation of packets”. In addition, in paragraph [0072], Epps discloses that the instruction/negotiation might include defining configuration parameters such as “resolution/precision/accuracy” of time value used. 
Thus, Epps at the very least, suggests that various types of parameters are desired in order to determine that the correct time is used. 
Nonetheless, if it is considered that these parameters the time value is not the same as “validity”, the Examiner determines that it would have been obvious to insert a validity bit that indicates whether the timestamp information is valid. 
 	For example, Alaria discloses that it was known to include a validity flag to indicate whether a packet is carrying a timestamp valid for synchronization. See paragraph [0035] See also Table 1 (paragraph [0047] which shows a Validity bit as one of the modifiable fields. This flag can be set at each port in the network. 
 	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet including the fact that the timestamp is not valid. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system.

Regarding claim 27:
The method of claim 25, wherein the tag further includes a subfield indicating the validity of the network traffic packet.  
Epps, as set forth above, discloses a plurality of subfields (see figures 4a -4b). With respect to “validity bit”, Epps suggests in paragraph [0047], that the packet switching devices exchange information and negotiation the method of “time synchronization, granularity, precision, and/or other parameters to use for the instrumentation of packets”. In addition, in paragraph [0072], Epps discloses that the instruction/negotiation might include defining configuration parameters such as “resolution/precision/accuracy” of time value used. 
Thus, Epps at the very least, suggests that various types of parameters are desired in order to determine that the correct time is used. 
Nonetheless, if it is considered that these parameters the time value is not the same as “validity”, the Examiner determines that it would have been obvious to insert a validity bit that indicates whether the timestamp information is valid. 
 	For example, Alaria discloses that it was known to include a validity flag to indicate whether a packet is carrying a timestamp valid for synchronization. See paragraph [0035] See also Table 1 (paragraph [0047] which shows a Validity bit as one of the modifiable fields. This flag can be set at each port in the network. 
 	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system.	

Claims 31, 32, 34, 36 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Epps in view of Aitken US Patent 7,539,777.
Regarding claim 31:
The method of claim 30, wherein a first timestamp subfield has a different precision than a second timestamp subfield.  
Epps, as set forth above, discloses a plurality of subfields (see figures 4a -4b). With respect to “different precision”, Epps suggests in paragraph [0047], that the packet switching devices exchange information and negotiation the method of “time synchronization, granularity, precision, and/or other parameters to use for the instrumentation of packets” (emphasis added). In addition, in paragraph [0072], Epps discloses that the instruction/negotiation might include defining configuration parameters such as “resolution/precision/accuracy” (emphasis added) of time value used. 
Thus, Epps discloses the need to consider precision with respect to the time values. If this teaching is considered insufficient to disclose different precision, the Examiner notes that Aitken is directed to a method and system for forwarding packets through a network. See Figures 5-7. As disclosed in col. 6, lines 44-col. 7, line 19, a packet can include a plurality of different subfields including a timestamp value and a precision field. 
Therefore, it would have been obvious to one of ordinary skill in the art to include a precision field so that the other network devices will know the precision of the local clock relative to the timestamp value. 

Regarding claim 32:
The method of claim 25, wherein the tag includes a subfield indicating the precision of the timestamp.  
Epps, as set forth above, discloses a plurality of subfields (see figures 4a -4b). With respect to “different precision”, Epps suggests in paragraph [0047], that the packet switching devices exchange information and negotiation the method of “time synchronization, granularity, precision, and/or other parameters to use for the instrumentation of packets” (emphasis added). In addition, in paragraph [0072], precision/accuracy” (emphasis added) of time value used. 
Thus, Epps discloses the need to consider precision with respect to the time values. If this teaching is considered insufficient to disclose different precision, the Examiner notes that Aitken is directed to a method and system for forwarding packets through a network. See Figures 5-7. As disclosed in col. 6, lines 44-col. 7, line 19, a packet can include a plurality of different subfields including a timestamp value and a precision field. 
Therefore, it would have been obvious to one of ordinary skill in the art to include a precision field so that the other network devices will know the precision of the local clock relative to the timestamp value. 

Regarding claim 34:
An apparatus, comprising: an ingress port configured to receive a network traffic packet, wherein the network traffic packet is not sourced from a common time reference; and 
As explained in paragraph [0052], a packet is received (151) by packet switching device 141 of network 140 from network 110. In addition, Epps states the  packet  is forwarded through network 140 and arrives at packet switching device 142. 
As shown in Figure 1A-1C, the network includes a plurality of network devices including a first network device 141. 
As set forth in paragraph [0028], the ingress interface receives packets from sources external to the packet switching device. See also paragraphs [0030, 0043] and Figures 1A-1C. 
As explained in paragraph [0021], the term “packet” refers to packets of all types or any other units of information or data. In addition, packets may contain one or more types of information, including, but not limited to, voice, data, video, and audio information. Thus, Epps discloses that the network traffic packet is not sourced from a common time reference. 

a timestamp logic unit configured to generate timestamp information based on time of arrival of the network traffic packet at the ingress port and insert into the network traffic packet subfields including multiple timestamp subfields each having an associated precision subfield, and 
As set forth in paragraph [0030], each packet switching device is configured to generate a time value. In addition, “[a] first of these packet switching devices is configured for each particular packet of a plurality of packets received from a source external to the network, to: add a current time value of said time values to said particular packet…”.  In paragraph [0033], Epps states that “the current time value added to said particular packet by the first packet switching device represents a current time of receiving said particular packet by the first packet switching device”. See also Figure 2A and paragraph [0056]
Epps, as set forth above, discloses a plurality of subfields (see figures 4a -4b). With respect to “different precision”, Epps suggests in paragraph [0047], that the packet switching devices exchange information and negotiation the method of “time synchronization, granularity, precision, and/or other parameters to use for the instrumentation of packets” (emphasis added). In addition, in paragraph [0072], Epps discloses that the instruction/negotiation might include defining configuration parameters such as “resolution/precision/accuracy” (emphasis added) of time value used. 
Thus, Epps discloses the need to consider precision with respect to the time values. If this teaching is considered insufficient to disclose different precision, the Examiner notes that Aitken is directed to a method and system for forwarding packets through a network. See Figures 5-7. As disclosed in col. 6, lines 44-col. 7, line 19, a packet can include a plurality of different subfields including a timestamp value and a precision field. 
Therefore, it would have been obvious to one of ordinary skill in the art to include a precision field so that the other network devices will know the precision of the local clock relative to the timestamp value. 
wherein first and second subfields are used to indicate a packet type.  
As shown in Figure 4A, the encapsulated packet 400 includes a plurality of subfields. See also Paragraphs [0068-0069]


Regarding claim 36:
The apparatus of claim 34, further comprising: a latency measurement unit configured to determine latency of the network traffic packet traversing a network domain from a first ingress port of the network domain to a second port based on at least one of the subfields containing timestamp information.  
As further explained in paragraph [0056], the packet switching device is configured to make latency measurements.  See also paragraphs [0050-0052]. 

Regarding claim 38:
The apparatus of claim 34, wherein the network traffic packet containing the timestamp information is placed in an Open Systems Interconnection model Layer 2 portion of the network traffic packet.  
As disclosed in paragraph [0059], the timing packet is placed in a Layer 2 portion of the packet. See also Figure 4A which shows “Internal Packet Information” 310 which includes sub-field 412 (One or more Time Values).  The internal packet information is sperate form the 420 field which includes the SHIM Header. As set forth in paragraph [0032], the Shim header portion does not include an IP or Layer-2 packet header—hence the other portion (such as described in paragraph [0059] is placed in the Layer-2 portion of the packet. 

Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Epps in view of Aitken US Patent 7,539,777 and further in view of Alaria US Patent Pub. 2008/0019282.
Regarding claim 35:
The apparatus of claim 34, wherein the network traffic packet further comprises a validity check subfield.  
Epps in view of Aitken, as set forth above, discloses a plurality of subfields (see figures 4a -4b). Epps, however, does not specifically disclose a validity check field.
Alaria discloses that it was known to include a validity flag to indicate whether a packet is carrying a timestamp valid for synchronization. See paragraph [0035] See also Table 1 (paragraph [0047] which shows a Validity bit as one of the modifiable fields. This flag can be set at each port in the network. 
	Therefore, it would have been obvious to one of ordinary skill in the art to include a validity check field. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system. 

Claims 41 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Epps view of Aitken US Patent 7,539,777.
Regarding claim 41:
The apparatus of claim 40, wherein the first and second timestamp information have an associated precision.  
Epps does not specifically disclose of a subfield indicated the precision of the timestamp. 
Nonetheless, Aitken is directed to a method and system for forwarding packets through a network. See Figures 5-7. As disclosed in col. 6, lines 44-col. 7, line 19, a packet can include a plurality of different subfields including a timestamp value and a precision field. 
Therefore, it would have been obvious to one of ordinary skill in the art to include a precision field so that the other network devices will know the precision of the local clock relative to the timestamp value. 

Regarding claim 43:
The apparatus of claim 42, wherein the first, second, and third timestamp information have an associated precision.  
Epps does not specifically disclose of a subfield indicated the precision of the timestamp. 
Nonetheless, Aitken is directed to a method and system for forwarding packets through a network. See Figures 5-7. As disclosed in col. 6, lines 44-col. 7, line 19, a packet can include a plurality of different subfields including a timestamp value and a precision field. 
Therefore, it would have been obvious to one of ordinary skill in the art to include a precision field so that the other network devices will know the precision of the local clock relative to the timestamp value. 

Claims 4, 10, 17, and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Epps in view of Kondapali.
Regarding claim 4: 
The method of claim 1, wherein the first subfield of the tag is an Ethertype subfield. 
Regarding claim 10:
The method of claim 9, wherein extracting the first subfield comprises extracting an Ethertype subfield. 
Regarding claim 17:
The apparatus of claim 16, wherein the timestamp logic unit is configured to extract the first subfield as an Ethertype subfield. 
Regarding claim 37:
The apparatus of claim 34, wherein the network traffic packet further comprises an Ethertype subfield.  


Nonetheless, Kondapalli discloses that it was known to include an EtherType subfield in a packet. See col. 4, lines 60-67 and col. 8, lines 58-67. As explained by Kondapalli, Ethertype represents the type of frame being handled and therefore, it would have been obvious to include Ethertype so that the network node would know the type of packet that it is handling. 
Therefore, it would have been obvious to one of ordinary skill in the art to identify the packet in a tag as an Ethertype subfield as disclosed by Kondapalli. As disclosed by Epps, the network is configured to receive packets from a variety of different sources (see paragraph [0023]). In addition, in paragraph [0048], Epps discloses of protocol types, traffic types and the identification/classification of other flows. 
Thus, one of ordinary skill in the art would have looked to other teachings directed to how to indicate in the packet of its type based such as Ethernet based on the suggestion in paragraph[0048] of Epps that it is desired to determine the type of incoming traffic so that the packet can be properly classified and processed by the packet switching devices. 

Claims 1-4, 7-10, 12,15-17, 19, 23, 25, 26 and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kompella U.S. Patent Pub. 2011/0222412 in view of Kondapalli US Patent 8,166,216. 
Regarding claim 1:
A method comprising: receiving a network traffic packet at a first network device for transport within a network domain that comprises a plurality of network devices, 


    PNG
    media_image1.png
    503
    591
    media_image1.png
    Greyscale

wherein the plurality of network devices have a common time reference, and 
See paragraph [0057] which discloses time associated with the network. 
wherein the first network device is at an ingress edge of the network domain for the network traffic packet, 
As disclosed in paragraph [0018] and Figs. 1 and 2, the first network device is at an ingress edge of the network domain. 
wherein the network traffic packet is not sourced from a common time reference and is  received at the first network device from outside of the network domain; 
See paragraphs [0018 and 0038] which discloses that the ingress network device receives the client packet from outside the network domain. See Figure 2 which shows a line (incoming (ingress) packets [0038]) going into network 200 towards ingress Node 210-1. 

generating, by the first network device, timestamp information indicating time of arrival of the network traffic packet within the network domain; 
See Fig. 4A and 4B.  With reference to figure 4B, ingress OAM field 440 includes inter alia timestamp field 454 as well as a tag that includes a plurality of different subfields (fig. 4B). 
The Examiner notes that although Kompella discloses the generation of timestamp information indicating the time of arrival of a packet in intermediate or egress nodes (see paragraph [0058], [0111] and [0013]) as well as inserting timestamp information at an ingress node, Kompella does not specifically disclose that that the timestamp information indicates the time of arrival of the packet within the network.
Nonetheless, Kondapalli discloses that it was known for timestamp information to be based on an arrival time at an ingress node (see the abstract, “An ingress timer is configured to generate the timestamp based on an arrival time of the message at the network port.”, col. 4, lines 53-59, “Each time of passage can indicate a time of arrival of the control frame into the selected interface 108, or a time of departure of the control frame from the selected interface 108. In some embodiments, each timing circuit 112 can determine arrival times, departure times, or both.”). 
Therefore, it would have been obvious to one of ordinary skill in the art to include the time of arrival of the packet at the ingress node. As set forth above, Kondapalli discloses that precise timestamp information is used to increase the accuracy of the calculations (col. 5, lines 52-56 and col. 8, lines 37-57).  Kondapalli, discloses the processor to compute at least one of offset values, correction times, and residence times based on the time of passage of the respective control frame.  Likewise, Kompella also discloses in paragraph [0034]) of the desire to accurately reflect network conditions and where the information within the packet (which includes time information) will yield more accurate measurements of delay, jitter, packet loss etc.). 

inserting into the network traffic packet a tag that comprises at least a first subfield and a second subfield, the first subfield comprising a type indicator to signify to other network devices in the network domain that the tag includes timestamp information data, and 
See Fig. 4A and 4B.  With reference to figure 4B, ingress OAM field 440 includes inter alia timestamp field 454 as well as a tag that includes a plurality of different subfields (fig. 4B) including a field for other information. Although, Kompella discloses a plurality of subfields within the packet, Kompella does not specifically disclose that the first subfield comprises a type indicator to signify to other network devices in the network domain that the tag includes timestamp information. 
Nonetheless, Kondapalli discloses a networking device with a network port that receives a message and will generate a modified message with a timestamp that is based on an arrival of the message at the network port. See the abstract and col. 4, lines 64-67; col. 5, lines 51-56; col. 6, lines 43-65. As shown in Figure 5 a DSA Tag field as well as a time stamp field are shown. In col. 10, lines 3-9, Kondapalli discloses that the DSA Tag specifies whether the frame is a PTP frame or an SRP tag. Thus, the DSA Tag is used to indicate whether the tag includes time stamp information. See also col. 12, lines 32-38 which specifically discloses “wherein the DSA tag includes an indicator that indicates presence of timestamp data”. 
Therefore, it would have been obvious to one of ordinary skill in the art include a field that would indicate the presence of timestamp data. As explained by Kondapalli, the DSA tag is modified to include a specific bit which identifies whether the tag carries timestamp information. This allows a device to know which frame(s) include the time stamp information See col. 10, lines 10-18 and Figure 5.  The examiner notes that the teachings of Kondapalli represents known methods for indicating whether the packet carries timestamp information. Therefore, including a subfield with a type indicator would have been predictable to one of ordinary skill in the art based on the teachings of Kondapalli. 
the second subfield includes the timestamp information, wherein the timestamp information is configured to be used by each device in the network domain that receives the network traffic packet as an indication of when the network traffic packet entered the network domain; and
See Fig. 4A and 4B.  With reference to figure 4B, ingress OAM field 440 includes inter alia timestamp field 454 as well as a tag that includes a plurality of different subfields (fig. 4B). 
 sending the network traffic packet from the first network device to another network device in the network domain. 
See Figures 1 and 2 and paragraph [0028 and 0058] which disclose that other network devices such as an intermedia or end network devices can receive the packet. 

Regarding claim 2:
The method of claim 1, further comprising: receiving at a second network device the network traffic packet sent from the first network device; 
See paragraph [0102] which discloses node 210-Q may receive packets over a first network path. 
determining a time of arrival of the network traffic packet at the second network device; and 
See paragraph [0102] which discloses the node computes the transit time for each packet by subtracting the sent timestamp, obtained from the OAM field from the time each selected packet was received by node 210-Q (based on a clock associated with the node). 
measuring latency of the network traffic packet within the network domain based on the time of arrival of the network traffic packet and the timestamp information contained in the tag of the network traffic packet. 
See paragraph [0102] which discloses the node subtracts the sent time stamp from the OAM field sent with the packet with its own time to determine delay of the packet. See also paragraph [0122]

Regarding claim 3:
	The method of claim 1, further comprising: at each of the other network devices in the network domain: receiving the network traffic packet sent by the first network device; determining time of arrival of the network traffic packet; and measuring latency of the network traffic packet within the network domain based on the time of arrival of the network traffic packet and the timestamp information contained in the tag of the network traffic packet. 
	See Claim 2 above. In addition, see paragraphs [0040]-[0041], [0074]

Regarding claim 4:
The method of claim 1, wherein the first subfield of the tag is an Ethertype subfield. 
The Examiner notes that Kompella discloses in paragraph [0018] that the packets can be one of several different types including LSP, Ethernet, IP etc.). The Examiner thus notes that it would be obvious if not inherent that the tag would include an “Ethertype” subfield. 
Nonetheless, if it is considered that Kompella does not specifically disclose an “Ethertype” subfield the examiner notes that Kondapalli discloses that it was known to include an EtherType subfield in a packet. See col. 4, lines 60-67 and col. 8, lines 58-67. As explained by Kondapalli, Ethertype represents the type of frame being handled and therefore, it would have been obvious to include Ethertype so that the network node would know the type of packet that it is handling. 
Therefore, it would have been obvious to one of ordinary skill in the art to identify the packet in a tag as an Ethertype subfield as disclosed by Kondapalli. As disclosed by Kompella, the network is configured to receive Ethernet type of packets among other types of packets. Thus, both Kompella and Kondapalli are directed to at least carrying Ethernet type of packets. Thus, one of ordinary skill in the art would have looked to other teachings directed to how to indicate in the packet of its type based on the suggestion within Kompella that it already receives Ethernet type of packets.   

Regarding claim 7:
The method of claim 1, further comprising: receiving at a second network device the network traffic packet sent from the first network device; and inserting an additional tag into the network traffic packet, the additional tag including timestamp information representing time of arrival of the network traffic packet at the second network device. 
See paragraph [0074]

Regarding claim 8:
A method comprising: receiving a network traffic packet at an egress port of a first network device, 
See paragraph [0004] which discloses “The egress node may receive packets from the ingress node via the network paths…”  See below Figure 1 which shows an egress node (first network device) receiving a packet from an intermediate node. See also Figure 2. 

    PNG
    media_image2.png
    304
    612
    media_image2.png
    Greyscale

the network traffic packet not being sourced from a common time reference and having been transported within a network domain that comprises a plurality of network devices, 
See paragraph [0004], [0035] and figure 2 which shows a plurality of network devices (e.g. node 210-2, 210-3).  See also above Figure 1. 

wherein the plurality of network devices have a common time reference, and 
See paragraphs [0057], [0060] which discloses time associated with the network. Paragraph [0078] discloses a network clock (common time reference clock). 
wherein the first network device is at an egress edge of the network domain for the network traffic packet; 
See Figure 2 which shows Node 210-Q is at an egress edge of the network domain. See also paragraph [0004] and above Figure 1 which shows the first network device is an egress node. 
determining a time of arrival of the network traffic packet at the first network device; 
In determining the delay of a packet, Kompella discloses in paragraph [0102], egress node 210-Q subtracts the sent timestamp (from the preceding node) from the time each selected packet was received by the egress node (time of arrival time).  “Node 210-Q may compute the transit time for each selected packet by subtracting the sent timestamp, obtained from the OAM field that is removed from each selected packet, from the time each selected packet was received by node 210-Q (e.g., based on a clock associated with node 210-Q).”
extracting, by the first network device, timestamp information indicating time of arrival of the network traffic packet within the network domain, 
In paragraph [0102], egress node 210-Q subtracts the sent timestamp (from the preceding node) from the time each selected packet was received by the egress node (time of arrival time).  

The Examiner notes that although Kompella discloses the generation of timestamp information indicating the time of arrival of a packet in intermediate or egress nodes (see paragraph [0058], [0111] and [0013]) as well as inserting timestamp information at an ingress node, Kompella does not specifically 
Nonetheless, Kondapalli discloses that it was known for timestamp information to be based on an arrival time at an ingress node (see the abstract, “An ingress timer is configured to generate the timestamp based on an arrival time of the message at the network port.”, col. 4, lines 53-59, “Each time of passage can indicate a time of arrival of the control frame into the selected interface 108, or a time of departure of the control frame from the selected interface 108. In some embodiments, each timing circuit 112 can determine arrival times, departure times, or both.”). 
Therefore, it would have been obvious to one of ordinary skill in the art to include the time of arrival of the packet at the ingress node. As set forth above, Kondapalli discloses that precise timestamp information is used to increase the accuracy of the calculations (col. 5, lines 52-56 and col. 8, lines 37-57).  Kondapalli, discloses the processor to compute at least one of offset values, correction times, and residence times based on the time of passage of the respective control frame.  Likewise, Kompella also discloses in paragraph [0034]) of the desire to accurately reflect network conditions and where the information within the packet (which includes time information) will yield more accurate measurements of delay, jitter, packet loss etc.). 
Thus, by generating timestamp information upon arrival, as taught by Kondapalli, the computations of the overall network conditions will be more accurate since it will reflect the total calculated time that a packet traversed through the network (see paragraphs 0101-0102 of Kompella). 
wherein the network traffic packet was received within the network domain at a second network device, wherein the second network device is arranged at an ingress edge of the network domain for the network traffic packet; and 
Kompella discloses an ingress network device (a second network device) receiving a packet for transport (a client packet being transported over the network) within a network domain. See paragraph [0018].  See also Figures 1 and 2 which shows an ingress node. 
determining a latency of the network traffic packet within the network domain by calculating an elapsed time between the timestamp information and the arrival of the network traffic packet at the egress port of the first network device. 
See paragraph [0102] which discloses subtracting the time of the egress node with the time set forth in the received packet in order to determine its delay. Kompella discloses that in determining delay/latency, “Node 210-Q may compute the transit time for each selected packet by subtracting the sent timestamp, obtained from the OAM field that is removed from each selected packet, from the time each selected packet was received by node 210-Q (e.g., based on a clock associated with node 210-Q).”

Regarding claim 9:
The method of claim 8, wherein extracting the timestamp information comprises extracting at least a first subfield and a second subfield, the first subfield comprising a type indicator signifying that the second subfield includes the timestamp information. 
See Figure 4A which shows that a protocol field can include different packet protocols (type indicator) such as e.g. MPLS, IP, Ethernet, etc.). In addition, as set forth above, the OAM field includes time stamp information as shown in figure 4B. See also paragraphs [0051]-[0054]
Although, Kompella discloses a plurality of subfields within the packet, Kompella does not specifically disclose that the first subfield comprises a type indicator to signify to other network devices in the network domain that the tag includes timestamp information. 
Nonetheless, Kondapalli discloses a networking device with a network port that receives a message and will generated a modified message with a timestamp that is based on an arrival of the message at the network port. See the abstract and col. 4, lines 64-67; col. 5, lines 51-56; col. 6, lines 43-65. As shown in Figure 5 a DSA Tag field as well as a time stamp field are shown. In col. 10, lines 3-9, Kondapalli discloses that the DSA Tag specifies whether the frame is a PTP frame or an SRP tag. Thus, the DSA Tag is used to indicate whether the tag includes time stamp information. See also col. 12, lines 
Therefore, it would have been obvious to one of ordinary skill in the art include a field that would indicate the presence of timestamp data. As explained by Kondapalli, the DSA tag is modified to include a specific bit which identifies whether the tag carries timestamp information. This allows a device to know which frame(s) include the time stamp information See col. 10, lines 10-18 and Figure 5.  The examiner notes that the teachings of Kondapalli represents known methods for indicating whether the packet carries timestamp information. Therefore, including a subfield with a type indicator would have been predictable to one of ordinary skill in the art based on the teachings of Kondapalli. 

Regarding claim 10:
The method of claim 9, wherein extracting the first subfield comprises extracting an Ethertype subfield. 
The Examiner notes that Kompella discloses in paragraph [0018] that the packets can be one of several different types including LSP, Ethernet, IP etc.). The Examiner thus notes that it would be obvious if not inherent that the tag would include an “Ethertype” subfield. 
Nonetheless, if it is considered that Kompella does not specifically disclose an “Ethertype” subfield the examiner notes that Kondapalli discloses that it was known to include an EtherType subfield in a packet. See col. 4, lines 60-67 and col. 8, lines 58-67. As explained by Kondapalli, Ethertype represents the type of frame being handled and therefore, it would have been obvious to include Ethertype so that the network node would know the type of packet that it is handling. 
Therefore, it would have been obvious to one of ordinary skill in the art to identify the packet in a tag as an Ethertype subfield as disclosed by Kondapalli. As disclosed by Kompella, the network is configured to receive Ethernet type of packets among other types of packets. Thus, both Kompella and Kondapalli are directed to at least carrying Ethernet type of packets. Thus, one of ordinary skill in the art 

Regarding claim 12:
The method of claim 8, wherein extracting the timestamp information comprises extracting timestamp information for each of the plurality of network devices that the network traffic packet traversed travelling from the second network device to the first network device. 
See paragraph [0102]

Regarding claim 15:
An apparatus comprising: a plurality of ports each configured to receive and send network traffic packets in a network domain, 
See paragraph [0004], [0035] and figure 2 which shows a plurality of network devices (e.g. node 210-2, 210-3). 
wherein at least one of the plurality of ports is an egress port at an egress edge of the network domain, and wherein the network traffic packets are not sourced from a common time reference; 
See paragraph [0004] which discloses “The egress node may receive packets from the ingress node via the network paths…”  
With respect to “not sourced from a common time reference”, Kompella discloses the packet is a “client packet” and thus is not sourced from a common time reference. See paragraph [0046] which discloses that client packets are for example, MPLS packets, IP packets, or Ethernet packets). 
a timestamp logic unit configured to extract timestamp information indicating time of arrival of the network traffic packet at the network domain, 
In paragraph [0102], egress node 210-Q subtracts the sent timestamp (from the preceding node) from the time each selected packet was received by the egress node (time of arrival time). 

Nonetheless, Kondapalli discloses that it was known for timestamp information to be based on an arrival time at an ingress node (see the abstract, “An ingress timer is configured to generate the timestamp based on an arrival time of the message at the network port.”, col. 4, lines 53-59, “Each time of passage can indicate a time of arrival of the control frame into the selected interface 108, or a time of departure of the control frame from the selected interface 108. In some embodiments, each timing circuit 112 can determine arrival times, departure times, or both.”). 
Therefore, it would have been obvious to one of ordinary skill in the art to include the time of arrival of the packet at the ingress node. As set forth above, Kondapalli discloses that precise timestamp information is used to increase the accuracy of the calculations (col. 5, lines 52-56 and col. 8, lines 37-57).  Kondapalli, discloses the processor to compute at least one of offset values, correction times, and residence times based on the time of passage of the respective control frame.  Likewise, Kompella also discloses in paragraph [0034]) of the desire to accurately reflect network conditions and where the information within the packet (which includes time information) will yield more accurate measurements of delay, jitter, packet loss etc.). 
Thus, by generating timestamp information upon arrival, as taught by Kondapalli, the computations of the overall network conditions will be more accurate since it will reflect the total calculated time that a packet traversed through the network (see paragraphs 0101-0102 of Kompella). 
wherein the timestamp information is generated at a network device arranged at an ingress edge of the network domain for the network traffic packet; and 
inter alia timestamp field 454 as well as a tag that includes a plurality of different subfields (fig. 4B). 
a latency measurement unit configured to determine a time of arrival of the network traffic packet at the egress port and determine an elapsed time between the arrival of the network traffic packet at the network domain and the arrival of the network traffic packet at the egress port. 
See paragraph [0102] which discloses subtracting the time of the egress node with the time set forth in the received packet in order to determine its delay. 

Regarding claim 16:
The apparatus of claim 15, wherein the timestamp logic unit is configured to extract at least a first subfield and a second subfield, the first subfield comprising a type indicator signifying that the second subfield includes the timestamp information. 
See Figure 4A which shows that a protocol field can include different packet protocols (type indicator) such as e.g. MPLS, IP, Ethernet, etc.). In addition, as set forth above, the OAM field includes time stamp information as shown in figure 4B. See also paragraphs [0051]-[0054]
Although, Kompella discloses a plurality of subfields within the packet, Kompella does not specifically disclose that the first subfield comprises a type indicator to signify to other network devices in the network domain that the tag includes timestamp information. 
Nonetheless, Kondapalli discloses a networking device with a network port that receives a message and will generated a modified message with a timestamp that is based on an arrival of the message at the network port. See the abstract and col. 4, lines 64-67; col. 5, lines 51-56; col. 6, lines 43-65. As shown in Figure 5 a DSA Tag field as well as a time stamp field are shown. In col. 10, lines 3-9, Kondapalli discloses that the DSA Tag specifies whether the frame is a PTP frame or an SRP tag. Thus, the DSA Tag is used to indicate whether the tag includes time stamp information. See also col. 12, lines 
Therefore, it would have been obvious to one of ordinary skill in the art include a field that would indicate the presence of timestamp data. As explained by Kondapalli, the DSA tag is modified to include a specific bit which identifies whether the tag carries timestamp information. This allows a device to know which frame(s) include the time stamp information See col. 10, lines 10-18 and Figure 5.  The examiner notes that the teachings of Kondapalli represents known methods for indicating whether the packet carries timestamp information. Therefore, including a subfield with a type indicator would have been predictable to one of ordinary skill in the art based on the teachings of Kondapalli. 

Regarding claim 17:
The apparatus of claim 16, wherein the timestamp logic unit is configured to extract the first subfield as an Ethertype subfield. 
The Examiner notes that Kompella discloses in paragraph [0018] that the packets can be one of several different types including LSP, Ethernet, IP etc.). The Examiner thus notes that it would be obvious if not inherent that the tag would include an “Ethertype” subfield. 
Nonetheless, if it is considered that Kompella does not specifically disclose an “Ethertype” subfield the examiner notes that Kondapalli discloses that it was known to include an EtherType subfield in a packet. See col. 4, lines 60-67 and col. 8, lines 58-67. As explained by Kondapalli, Ethertype represents the type of frame being handled and therefore, it would have been obvious to include Ethertype so that the network node would know the type of packet that it is handling. 
Therefore, it would have been obvious to one of ordinary skill in the art to identify the packet in a tag as an Ethertype subfield as disclosed by Kondapalli. As disclosed by Kompella, the network is configured to receive Ethernet type of packets among other types of packets. Thus, both Kompella and Kondapalli are directed to at least carrying Ethernet type of packets. Thus, one of ordinary skill in the art 

Regarding claim 19:
The apparatus of claim 15, wherein the latency measurement unit is configured to determine the elapsed time from the time of arrival of the network traffic packet at the egress port and the timestamp information. 
See paragraph [0102]

Regarding claim 23:
The method of claim 1, wherein generating the timestamp information indicating time of arrival of the network traffic packet within the network domain comprises determining a time of arrival at the first network device. 
See paragraph [0102]
As set forth above, Kompella discloses the generation of timestamp information indicating the time of arrival of a packet in intermediate or egress nodes (see paragraph [0058], [0111] and [0013]) as well as inserting timestamp information at an ingress node. In addition, Kondapalli discloses that it was known for timestamp information to be based on an arrival time at an ingress node (see the abstract, “An ingress timer is configured to generate the timestamp based on an arrival time of the message at the network port.”, col. 4, lines 53-59, “Each time of passage can indicate a time of arrival of the control frame into the selected interface 108, or a time of departure of the control frame from the selected interface 108. In some embodiments, each timing circuit 112 can determine arrival times, departure times, or both.”). 
As set forth above, it would have been obvious to one of ordinary skill in the art to include the time of arrival of the packet at the ingress node. As set forth above, Kondapalli discloses that precise timestamp information is used to increase the accuracy of the calculations (col. 5, lines 52-56 and col. 8, 
Thus, by generating timestamp information upon arrival, as taught by Kondapalli, the computations of the overall network conditions will be more accurate since it will reflect the total calculated time that a packet traversed through the network (see paragraphs 0101-0102 of Kompella). 

Regarding claim 25:
A method, comprising: capturing, at a first network device that is configured to forward network traffic packets, a network traffic packet for transport within a network domain that comprises a plurality of network devices, 
Kompella discloses an ingress network device (a first network device) receiving a packet for transport (a client packet being transported over the network) within a network domain. See paragraph [0018]. See Figure 1 and 2 which shows a plurality of network devices (nodes).
wherein the first network device is at an ingress edge of the network domain for the network traffic packet, and wherein the network traffic packet is not sourced from a common time reference and is transported to the first network device from outside of the network domain;
As disclosed in paragraph [0018] and Figs. 1 and 2, the first network device is at an ingress edge of the network domain. 
With respect to “not sourced from a common time reference”, Kompella discloses the packet is a “client packet” and thus is not sourced from a common time reference. See paragraph [0046] which discloses that client packets are for example, MPLS packets, IP packets, or Ethernet packets. 
wherein the network traffic packet is transported to the first network device from outside of the network domain; 

generating, by the first network device, timestamp information indicating time of capture of the network traffic packet at the first network device, including in the network traffic packet a tag that comprises at least a first subfield and a second subfield, 
See Fig. 4A and 4B.  With reference to figure 4B, ingress OAM field 440 includes inter alia timestamp field 454 as well as a tag that includes a plurality of different subfields (fig. 4B). 
The Examiner notes that although Kompella discloses the generation of timestamp information indicating the time of arrival of a packet in intermediate or egress nodes (see paragraph [0058], [0111] and [0013]) as well as inserting timestamp information at an ingress node, Kompella does not specifically disclose that that the timestamp information indicates the time of arrival of the packet within the network.
Nonetheless, Kondapalli discloses that it was known for timestamp information to be based on an arrival time at an ingress node (see the abstract, “An ingress timer is configured to generate the timestamp based on an arrival time of the message at the network port.”, col. 4, lines 53-59, “Each time of passage can indicate a time of arrival of the control frame into the selected interface 108, or a time of departure of the control frame from the selected interface 108. In some embodiments, each timing circuit 112 can determine arrival times, departure times, or both.”). 
Therefore, it would have been obvious to one of ordinary skill in the art to include the time of arrival of the packet at the ingress node. As set forth above, Kondapalli discloses that precise timestamp information is used to increase the accuracy of the calculations (col. 5, lines 52-56 and col. 8, lines 37-57).  Kondapalli, discloses the processor to compute at least one of offset values, correction times, and residence times based on the time of passage of the respective control frame.  Likewise, Kompella also discloses in paragraph [0034]) of the desire to accurately reflect network conditions and where the information within the packet (which includes time information) will yield more accurate measurements of delay, jitter, packet loss etc.). 

where the first and second subfields are used to identify a packet type and indicate a timestamp value; and
As shown in figure 4b, a first and second subfield are used to indicate a timestamp and a packet type such as protocol labels (See paragraph [0047]) and Fig. 4A. 
sending the network traffic packet from the first network device to a second network device. 
See Figure 2 which shows the network traffic packet going from a first node to a second node. See also paragraph [0005 and 0023] which discloses the egress node receiving client packets.
Regarding claim 26:
The method of claim 25, wherein the tag further comprises a third subfield, wherein the third subfield is also used to identify a packet type.  
See figures 4A and 4B which describes a plurality of subfields including subfields that identify a packet type. 

Regarding claim 28:
The method of claim 25, wherein the network traffic packet containing the tag is formatted such that it can be processed by a second network device using the same processing logic as a non- tagged network traffic packet.  
With reference to Figure 5, the examiner notes that the algorithm that is used to process the packets are the same and is understood by all network devices.  Therefore, the processing is the same for all packets including non-tagged packets. 

Regarding claim 29:
The method of claim 25, further comprising: capturing the network traffic packet at the second network device; determining time of capture of the network traffic packet at the second network device; and measuring latency of the network traffic packet within the network domain based on the time of capture of the network traffic packet at the second network device and the timestamp information included in the tag of the network traffic packet.  
See paragraph [0102], Kompella discloses “Node 210-Q may compute the transit time for each selected packet by subtracting the sent timestamp, obtained from the OAM field that is removed from each selected packet, from the time each selected packet was received by node 210-Q (e.g., based on a clock associated with node 210-Q).”

Regarding claim 30:
The method of claim 25, wherein the tag includes multiple timestamp subfields.  
See Figure 4A, 4B and 4C

Claims 5,6,11, 13, 18, 21 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kompella in view of Kondapalli and further in view of Alaria US Patent Pub. 2008/0019282.
Regarding claim 5:
The method of claim 1, further comprising inserting in the tag a validity bit that indicates whether or not the timestamp information is valid. 
Kompella in view of Kondapalli, as set forth above, discloses a plurality of subfields (see figures 4a -4c). Kompella, however, does not specifically disclose that one of the subfields indicates the validity of the packet.
 	Alaria discloses that it was known to include a validity flag to indicate whether a packet is carrying a timestamp valid for synchronization. See paragraph [0035] See also Table 1 (paragraph [0047] which shows a validity bit as one of the modifiable fields. This flag can be set at each port in the network. 


Regarding claim 6:
The method of claim 1, wherein inserting into the network traffic packet comprises inserting a predetermined bit pattern in the second subfield to indicate that the timestamp information of the second subfield is not valid. 
Kompella in view of Kondapalli, as set forth above, discloses a plurality of subfields (see figures 4a -4c). Kompella, however, does not specifically disclose that one of the subfields indicates the validity of the packet.
 	Alaria discloses that it was known to include a validity flag to indicate whether a packet is carrying a timestamp valid for synchronization. See paragraph [0035] See also Table 1 (paragraph [0047] which shows a Validity bit as one of the modifiable fields. This flag can be set at each port in the network. 
	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet including the fact that the timestamp is not valid. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system.

Regarding claim 11:
The method of claim 9, wherein extracting the timestamp information comprises extracting a predetermined bit pattern in the second subfield to indicate that the timestamp information of the second subfield is not valid. 
Kompella, as set forth above, discloses a plurality of subfields (see figures 4a -4c). Kompella, however, does not specifically disclose that one of the subfields indicates the validity of the packet.
 	Alaria discloses that it was known to include a validity flag to indicate whether a packet is carrying a timestamp valid for synchronization. See paragraph [0035] See also Table 1 (paragraph [0047] which shows a Validity bit as one of the modifiable fields. This flag can be set at each port in the network. 
	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet including the fact that the timestamp is not valid. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system.

Regarding claim 13:
The method of claim 8, wherein extracting the timestamp information comprises extracting a validity bit that indicates whether or not the timestamp information is valid. 
Kompella, as set forth above, discloses a plurality of subfields (see figures 4a -4c). Kompella, however, does not specifically disclose that one of the subfields indicates the validity of the packet.
 	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system.

Regarding claim 18:
The apparatus of claim 16, wherein the timestamp logic unit is configured to extract the timestamp information by extracting a predetermined bit pattern in the second subfield to indicate that the timestamp information of the second subfield is not valid. 
Kompella, as set forth above, discloses a plurality of subfields (see figures 4a -4c). Kompella, however, does not specifically disclose that one of the subfields indicates the validity of the packet.
 	Alaria discloses that it was known to include a validity flag to indicate whether a packet is carrying a timestamp valid for synchronization. See paragraph [0035] See also Table 1 (paragraph [0047] which shows a Validity bit as one of the modifiable fields. This flag can be set at each port in the network. 
	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet including the fact that the timestamp is not valid. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system.

Regarding claim 21:
The apparatus of claim 15, wherein the timestamp logic unit is configured to extract the timestamp information by extracting a validity bit that indicates whether or not the timestamp information is valid. 
Kompella, as set forth above, discloses a plurality of subfields (see figures 4a -4c). Kompella, however, does not specifically disclose that one of the subfields indicates the validity of the packet.
 	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet including the fact that the timestamp is not valid. As explained by 

Regarding claim 27:
The method of claim 25, wherein the tag further includes a subfield indicating the validity of the network traffic packet.  
Kompella, as set forth above, discloses a plurality of subfields (see figures 4a -4c). Kompella, however, does not specifically disclose that one of the subfields indicates the validity of the packet.
 	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system.	

Claims 14, 20, 22, 24, 33, 39, 40, 42, 44 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kompella in view of  Kondapalli and further in view of Kakadia et al. U.S. Patent Pub. 2011/0044173.
Regarding claim 14:
The method of claim 8, wherein extracting the timestamp information comprises extracting the timestamp information from an Open Systems Interconnection model Layer 2 portion of the network traffic packet. 
The examiner notes that Kompella does not specifically disclose that the tag is inserted into an OSI Layer 2 portion of the packet. However, Kakadia discloses that layer-2 refers to a data link layer which is configured to interface with and request services from the physical layer of the OSI model. 
Therefore, since both Kompella and Kakadia disclose of sending packets and of the insertion of timestamps among other types of information, it would have been obvious to one of ordinary skill in the art to insert the tag in an OSI model Layer 2 portion of the packet. As disclosed by Kakadia it was known to use the layer-2 portion of the OSI model for the insertion of latency parameters including timestamps, therefore, one of ordinary skill in the art would have known that the tag of Kompella would be in a layer-2 portion of the packet. 

Regarding claim 20:
The apparatus of claim 15, wherein the timestamp logic unit is configured to timestamp information from an Open Systems Interconnection model Layer 2 portion of the network traffic packet. 
The examiner notes that Kompella does not specifically disclose that the tag is inserted into an OSI Layer 2 portion of the packet. However, Kakadia discloses that layer-2 refers to a data link layer which is configured to interface with and request services from the physical layer of the OSI model. Kakadia discloses that layer-2 may referrer specifically to an Ethernet layer and/or a MAC addressing layers. See paragraph [0017].  Kakadia also disclose of the insertion of timestamps in layer-2 network paths (see paragraph [0057]).  
Therefore, since both Kompella and Kakadia disclose of sending packets and of the insertion of timestamps among other types of information, it would have been obvious to one of ordinary skill in the art to insert the tag in an OSI model Layer 2 portion of the packet. As disclosed by Kakadia it was known to use the layer-2 portion of the OSI model for the insertion of latency parameters including timestamps, therefore, one of ordinary skill in the art would have known that the tag of Kompella would be in a layer-2 portion of the packet. 

Regarding claim 22:
The apparatus of claim 15, wherein the timestamp logic unit is configured to extract the timestamp information by extracting the timestamp information from an Open Systems Interconnection model Layer 2 portion of the network traffic packet. 
The examiner notes that Kompella does not specifically disclose that the tag is inserted into an OSI Layer 2 portion of the packet. However, Kakadia discloses that layer-2 refers to a data link layer which is configured to interface with and request services from the physical layer of the OSI model. Kakadia discloses that layer-2 may referrer specifically to an Ethernet layer and/or a MAC addressing layers. See paragraph [0017].  Kakadia also disclose of the insertion of timestamps in layer-2 network paths (see paragraph [0057]).  
Therefore, since both Kompella and Kakadia disclose of sending packets and of the insertion of timestamps among other types of information, it would have been obvious to one of ordinary skill in the art to insert the tag in an OSI model Layer 2 portion of the packet. As disclosed by Kakadia it was known to use the layer-2 portion of the OSI model for the insertion of latency parameters including timestamps, therefore, one of ordinary skill in the art would have known that the tag of Kompella would be in a layer-2 portion of the packet. 

Regarding claim 24:
The method of claim 1, wherein inserting into the network traffic packet the tag comprises inserting the tag in an Open Systems Interconnection model Layer 2 portion of the network traffic packet. 
The examiner notes that Kompella does not specifically disclose that the tag is inserted into an OSI Layer 2 portion of the packet. However, Kakadia discloses that layer-2 refers to a data link layer which is configured to interface with and request services from the physical layer of the OSI model. Kakadia discloses that layer-2 may referrer specifically to an Ethernet layer and/or a MAC addressing 
Therefore, since both Kompella and Kakadia disclose of sending packets and of the insertion of timestamps among other types of information, it would have been obvious to one of ordinary skill in the art to insert the tag in an OSI model Layer 2 portion of the packet. As disclosed by Kakadia it was known to use the layer-2 portion of the OSI model for the insertion of latency parameters including timestamps, therefore, one of ordinary skill in the art would have known that the tag of Kompella would be in a layer-2 portion of the packet. 

Regarding claim 33:
The method of claim 25, wherein the tag containing the timestamp information is placed in an Open Systems Interconnection model Layer 2 portion of the network traffic packet.  
The examiner notes that Kompella does not specifically disclose that the tag is inserted into an OSI Layer 2 portion of the packet. However, Kakadia discloses that layer-2 refers to a data link layer which is configured to interface with and request services from the physical layer of the OSI model. Kakadia discloses that layer-2 may referrer specifically to an Ethernet layer and/or a MAC addressing layers. See paragraph [0017].  Kakadia also disclose of the insertion of timestamps in layer-2 network paths (see paragraph [0057]).  
Therefore, since both Kompella and Kakadia disclose of sending packets and of the insertion of timestamps among other types of information, it would have been obvious to one of ordinary skill in the art to insert the tag in an OSI model Layer 2 portion of the packet. As disclosed by Kakadia it was known to use the layer-2 portion of the OSI model for the insertion of latency parameters including timestamps, therefore, one of ordinary skill in the art would have known that the tag of Kompella would be in a layer-2 portion of the packet. 

Regarding claim 39:
An apparatus comprising: a plurality of ports, each port configured to receive and send network traffic packets in a network domain, wherein at least one of the plurality of ports is an ingress port at an edge of the network domain, wherein the network traffic packets are not sourced from a common time reference; 
Kompella discloses an ingress network device (a first network device) receiving a packet for transport (a client packet being transported over the network) within a network domain. See paragraph [0018]. See Figure 1 and 2 which shows a plurality of network devices (nodes).
As disclosed in paragraph [0018] and Figs. 1 and 2, the first network device is at an ingress edge of the network domain. 
With respect to “not sourced from a common time reference”, Kompella discloses the packet is a “client packet” and thus is not sourced from a common time reference. See paragraph [0046] which discloses that client packets are for example, MPLS packets, IP packets, or Ethernet packets. 
a timestamp logic unit configured to insert a first timestamp information indicating time of arrival of a received network traffic packet at the network domain, wherein the timestamp information is generated with reference to the ingress port at the edge of the network domain; 
See Fig. 4A and 4B.  With reference to figure 4B, ingress OAM field 440 includes inter alia timestamp field 454 as well as a tag that includes a plurality of different subfields (fig. 4B). 
The Examiner notes that although Kompella discloses the generation of timestamp information indicating the time of arrival of a packet in intermediate or egress nodes (see paragraph [0058], [0111] and [0013]) as well as inserting timestamp information at an ingress node, Kompella does not specifically disclose that that the timestamp information indicates the time of arrival of the packet within the network.
Nonetheless, Kondapalli discloses that it was known for timestamp information to be based on an arrival time at an ingress node (see the abstract, “An ingress timer is configured to generate the timestamp based on an arrival time of the message at the network port.”, col. 4, lines 53-59, “Each time of passage can indicate a time of arrival of the control frame into the selected interface 108, or a time of departure of 
Therefore, it would have been obvious to one of ordinary skill in the art to include the time of arrival of the packet at the ingress node. As set forth above, Kondapalli discloses that precise timestamp information is used to increase the accuracy of the calculations (col. 5, lines 52-56 and col. 8, lines 37-57).  Kondapalli, discloses the processor to compute at least one of offset values, correction times, and residence times based on the time of passage of the respective control frame.  Likewise, Kompella also discloses in paragraph [0034]) of the desire to accurately reflect network conditions and where the information within the packet (which includes time information) will yield more accurate measurements of delay, jitter, packet loss etc.). 
Thus, by generating timestamp information upon arrival, as taught by Kondapalli, the computations of the overall network conditions will be more accurate since it will reflect the total calculated time that a packet traversed through the network (see paragraphs 0101-0102 of Kompella). 
and wherein the timestamp information is placed in an Open Systems Interconnection model Layer 2 portion of the received network traffic packet.  
The examiner notes that Kompella does not specifically disclose that timestamp is inserted into an OSI Layer 2 portion of the packet. However, Kakadia discloses that layer-2 refers to a data link layer which is configured to interface with and request services from the physical layer of the OSI model. Kakadia discloses that layer-2 may referrer specifically to an Ethernet layer and/or a MAC addressing layers. See paragraph [0017].  Kakadia also disclose of the insertion of timestamps in layer-2 network paths (see paragraph [0057]).  
Therefore, since both Kompella and Kakadia disclose of sending packets and of the insertion of timestamps among other types of information, it would have been obvious to one of ordinary skill in the art to insert the tag in an OSI model Layer 2 portion of the packet. As disclosed by Kakadia it was known to use the layer-2 portion of the OSI model for the insertion of latency parameters including timestamps, 

Regarding claim 40:
The apparatus of claim 39, wherein the timestamp logic unit is further configured to insert a second timestamp information into the received network traffic packet.  
See Figure 4C and paragraph [0028]

Regarding claim 42:
The apparatus of claim 40, wherein the timestamp logic unit is further configured to insert a third timestamp information into the received network traffic packet.  
See paragraph [0028] which discloses a first, second and additional timestamps that may be inserted. 

Regarding claim 44:
The apparatus of claim 40, wherein the first and second timestamp information is used to indicate that the received network traffic packet is of a type containing timestamp information.
See paragraph [0028] which discloses a first, second and additional timestamps that may be inserted. 

Regarding claim 45:
	A system comprising the apparatus of claim 39, and further comprising another apparatus that receives the network traffic packet that includes the first timestamp information.  
	Kompella discloses in paragraph [0044] that the controller of node 210 may communicate with other networks and system to exchange information regarding network topology. The network topology is used to create routing tables which is used to route packets among the networks. See also paragraph . 

Claims 31, 32, 34, 36 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kompella in view of Kondapalli and further in view of Aitken US Patent 7,539,777.
Regarding claim 31:
The method of claim 30, wherein a first timestamp subfield has a different precision than a second timestamp subfield.  
Kompella does not specifically disclose of a subfield indicated the precision of the timestamp. 
Nonetheless, Aitken is directed to a method and system for forwarding packets through a network. See Figures 5-7. As disclosed in col. 6, lines 44-col. 7, line 19, a packet can include a plurality of different subfields including a timestamp value and a precision field. 
Therefore, it would have been obvious to one of ordinary skill in the art to include a precision field so that the other network devices will know the precision of the local clock relative to the timestamp value. 

Regarding claim 32:
The method of claim 25, wherein the tag includes a subfield indicating the precision of the timestamp.  
Kompella does not specifically disclose of a subfield indicated the precision of the timestamp. 
Nonetheless, Aitken is directed to a method and system for forwarding packets through a network. See Figures 5-7. As disclosed in col. 6, lines 44-col. 7, line 19, a packet can include a plurality of different subfields including a timestamp value and a precision field. 
Therefore, it would have been obvious to one of ordinary skill in the art to include a precision field so that the other network devices will know the precision of the local clock relative to the timestamp value. 
Regarding claim 34:
An apparatus, comprising: an ingress port configured to receive a network traffic packet, wherein the network traffic packet is not sourced from a common time reference; and 
Kompella discloses an ingress network device (a first network device) receiving a packet for transport (a client packet being transported over the network) within a network domain. See paragraph [0018]. See Figure 1 and 2 which shows a plurality of network devices (nodes).
With respect to “not sourced from a common time reference”, Kompella discloses the packet is a “client packet” and thus is not sourced from a common time reference. See paragraph [0046] which discloses that client packets are for example, MPLS packets, IP packets, or Ethernet packets. 
a timestamp logic unit configured to generate timestamp information based on time of arrival of the network traffic packet at the ingress port and insert into the network traffic packet subfields including multiple timestamp subfields each having an associated precision subfield, and 
See Fig. 4A and 4B.  With reference to figure 4B, ingress OAM field 440 includes inter alia timestamp field 454 as well as a tag that includes a plurality of different subfields (fig. 4B). 
The Examiner notes that although Kompella discloses the generation of timestamp information indicating the time of arrival of a packet in intermediate or egress nodes (see paragraph [0058], [0111] and [0013]) as well as inserting timestamp information at an ingress node, Kompella does not specifically disclose that that the timestamp information indicates the time of arrival of the packet within the network.
Nonetheless, Kondapalli discloses that it was known for timestamp information to be based on an arrival time at an ingress node (see the abstract, “An ingress timer is configured to generate the timestamp based on an arrival time of the message at the network port.”, col. 4, lines 53-59, “Each time of passage can indicate a time of arrival of the control frame into the selected interface 108, or a time of departure of the control frame from the selected interface 108. In some embodiments, each timing circuit 112 can determine arrival times, departure times, or both.”). 
Therefore, it would have been obvious to one of ordinary skill in the art to include the time of arrival of the packet at the ingress node. As set forth above, Kondapalli discloses that precise timestamp 
Thus, by generating timestamp information upon arrival, as taught by Kondapalli, the computations of the overall network conditions will be more accurate since it will reflect the total calculated time that a packet traversed through the network (see paragraphs 0101-0102 of Kompella). 
wherein first and second subfields are used to indicate a packet type.  
See figures 4A and 4B which describes a plurality of subfields including subfields that identify a packet type. 
Kompella does not specifically disclose of a subfield indicated the precision of the timestamp. 
Nonetheless, Aitken is directed to a method and system for forwarding packets through a network. See Figures 5-7. As disclosed in col. 6, lines 44-col. 7, line 19, a packet can include a plurality of different subfields including a timestamp value and a precision field. 
Therefore, it would have been obvious to one of ordinary skill in the art to include a precision field so that the other network devices will know the precision of the local clock relative to the timestamp value. 

Regarding claim 36:
The apparatus of claim 34, further comprising: a latency measurement unit configured to determine latency of the network traffic packet traversing a network domain from a first ingress port of the network domain to a second port based on at least one of the subfields containing timestamp information.  
See paragraph [0102]

Regarding claim 37:
The apparatus of claim 34, wherein the network traffic packet further comprises an Ethertype subfield.  
The Examiner notes that Kompella discloses in paragraph [0018] that the packets can be one of several different types including LSP, Ethernet, IP etc.). The Examiner thus notes that it would be obvious if not inherent that the tag would include an “Ethertype” subfield. 
Nonetheless, if it is considered that Kompella does not specifically disclose an “Ethertype” subfield the examiner notes that Kondapalli discloses that it was known to include an EtherType subfield in a packet. See col. 4, lines 60-67 and col. 8, lines 58-67. As explained by Kondapalli, Ethertype represents the type of frame being handled and therefore, it would have been obvious to include Ethertype so that the network node would know the type of packet that it is handling. 
Therefore, it would have been obvious to one of ordinary skill in the art to identify the packet in a tag as an Ethertype subfield as disclosed by Kondapalli. As disclosed by Kompella, the network is configured to receive Ethernet type of packets among other types of packets. Thus, both Kompella and Kondapalli are directed to at least carrying Ethernet type of packets. Thus, one of ordinary skill in the art would have looked to other teachings directed to how to indicate in the packet of its type based on the suggestion within Kompella that it already receives Ethernet type of packets.   

Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kompella in view of Kondapalli and further in view of Aitken US Patent 7,539,777 and further in view of Alaria US Patent Pub. 2008/0019282.
Regarding claim 35:
The apparatus of claim 34, wherein the network traffic packet further comprises a validity check subfield.  

Alaria discloses that it was known to include a validity flag to indicate whether a packet is carrying a timestamp valid for synchronization. See paragraph [0035] See also Table 1 (paragraph [0047] which shows a Validity bit as one of the modifiable fields. This flag can be set at each port in the network. 
	Therefore, it would have been obvious to one of ordinary skill in the art to include a validity check field. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system. 

Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kompella in view of Kondapalli and further in view of Aitken US Patent 7,539,777 and further in view of Kakadia.
Regarding claim 38:
The apparatus of claim 34, wherein the network traffic packet containing the timestamp information is placed in an Open Systems Interconnection model Layer 2 portion of the network traffic packet.  
The examiner notes that Kompella does not specifically disclose that the tag is inserted into an OSI Layer 2 portion of the packet. However, Kakadia discloses that layer-2 refers to a data link layer which is configured to interface with and request services from the physical layer of the OSI model. Kakadia discloses that layer-2 may referrer specifically to an Ethernet layer and/or a MAC addressing layers. See paragraph [0017].  Kakadia also disclose of the insertion of timestamps in layer-2 network paths (see paragraph [0057]).  
Therefore, since both Kompella and Kakadia disclose of sending packets and of the insertion of timestamps among other types of information, it would have been obvious to one of ordinary skill in the . 

Claims 41 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kompella in view of Kondapalli and Kakadia and further in view of Aitken US Patent 7,539,777.
Regarding claim 41:
The apparatus of claim 40, wherein the first and second timestamp information have an associated precision.  
Kompella does not specifically disclose of a subfield indicated the precision of the timestamp. 
Nonetheless, Aitken is directed to a method and system for forwarding packets through a network. See Figures 5-7. As disclosed in col. 6, lines 44-col. 7, line 19, a packet can include a plurality of different subfields including a timestamp value and a precision field. 
Therefore, it would have been obvious to one of ordinary skill in the art to include a precision field so that the other network devices will know the precision of the local clock relative to the timestamp value. 

Regarding claim 43:
The apparatus of claim 42, wherein the first, second, and third timestamp information have an associated precision.  
Kompella does not specifically disclose of a subfield indicated the precision of the timestamp. 
Nonetheless, Aitken is directed to a method and system for forwarding packets through a network. See Figures 5-7. As disclosed in col. 6, lines 44-col. 7, line 19, a packet can include a plurality of different subfields including a timestamp value and a precision field. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992